Exhibit 10.4

Picture 1 [egy-20200630xex10_4g001.jpg]

 

VAALCO ENERGY, INC.

2020 LONG TERM INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT
FOR EMPLOYEE




Participant:    ___________

﻿

1.Grant of Stock Option.  As of the Date of Grant (identified in Section 19
below), VAALCO Energy, Inc., a Delaware corporation (the “Company”) hereby
grants a Nonqualified Stock Option (the “Option”) to the Participant (identified
above), an Employee of the Company, to purchase the number of shares of the
Company’s common stock, $0.10 par value per share (the “Common Stock”), as
identified in Section 19 below (the “Shares”), subject to the terms and
conditions of this agreement (the “Agreement”) and the VAALCO Energy, Inc.
2020 Long Term Incentive Plan (the “Plan”).  The Plan is hereby incorporated
herein in its entirety by reference.  The Shares, when issued to the Participant
upon exercise of the Option, shall be fully paid and nonassessable.  The Option
is not an “incentive stock option” as defined in Section 422 of the Code.  The
Option is a Nonqualified Stock Option that is intended to comply with the
provisions governing nonqualified stock options under the final Treasury
Regulations issued on April 17, 2007, in order to exempt this Option from
application of Section 409A of the Code.

2.Definitions.    All capitalized terms used herein shall have the meanings set
forth in the Plan unless otherwise provided herein. Section 19 sets forth
definitions for certain of the capitalized terms used in this Agreement.

3.Option Term.  The Option shall commence on the Date of Grant (identified in
Section 19 below) and terminate on the 10th anniversary of the Date of Grant as
specified in Section 19. The period during which the Option is in effect and may
be exercised is referred to herein as the “Option Period”.

4.Option Price.  The Option Price per Share is identified in Section 19.

5.Vesting.  The total number of Shares subject to this Option shall vest in
accordance with the vesting schedule described in Section 19 (the “Vesting
Schedule”).  The Shares may be purchased at any time after they become vested,
in whole or in part, during the Option Period; provided, however, the Option may
only be exercisable to acquire whole Shares.  The right of exercise provided
herein shall be cumulative so that if the Option is not exercised to the maximum
extent permissible after vesting, the vested portion of the Option shall be
exercisable, in whole or in part, at any time during the Option Period.

6.Method of Exercise.

(a)Stock Option Exercise Agreement.  To exercise this Option, the Participant
(or in the case of exercise after the Participant’s death or incapacity, the
Participant’s executor, administrator, heir or legatee, as the case may be) must
deliver to the Company an executed stock option exercise agreement in the form
provided by the Company (the “Exercise Agreement”), which shall set forth, inter
alia, (a) the Participant’s election to exercise the Option, (b) the number of
Shares being purchased, (c) any restrictions imposed



 

--------------------------------------------------------------------------------

 

on the Shares, and (d) any representations, warranties or agreements regarding
the Participant’s investment intent and access to information as may be required
by the Company to comply with applicable securities laws.  If someone other than
the Participant exercises the Option, then such person must submit documentation
reasonably acceptable to the Company verifying that such person has the legal
right to exercise the Option.  The Participant may withdraw notice of exercise
of the Option, in writing, at any time prior to the close of business on the
business day that immediately precedes the proposed exercise date.



(b)Limitations on Exercise.  The Option may not be exercised unless such
exercise is in compliance with all applicable federal, state and foreign
securities laws, as in effect on the date of exercise.  The Option may not be
exercised for fewer than one Share or for a fractional Share.

7.Method of Payment.  Subject to applicable provisions of the Plan, the Option
Price upon exercise of the Option shall be payable to the Company in full
either: (i) in cash or its equivalent; (ii) subject to prior approval by the
Committee in its discretion, by tendering previously acquired, unrestricted
Shares having an aggregate Fair Market Value (as defined in the Plan) at the
time of exercise equal to the total Option Price, other than unrestricted shares
acquired from the Company within six months prior to the date of exercise; (iii)
subject to prior approval by the Committee in its discretion, by withholding
Shares which otherwise would be acquired on exercise having an aggregate Fair
Market Value at the time of exercise equal to the total Option Price; or (iv)
any other permitted method pursuant to the applicable terms and conditions of
the Plan and applicable law that is acceptable to the Committee.

As soon as practicable after receipt of a written notification of exercise and
full payment, the Company shall register for or on behalf of the Participant, in
the name of the Participant or other appropriate recipient, the Shares, but
shall not deliver certificates or other evidence of ownership for the number of
Shares purchased under the Option unless requested by the Participant in
accordance with Section 8.3(c) of the Plan.  

Payment of the Option Price by a Participant who is an officer, director or
other “insider” subject to Section 16(b) of the 1934 Act in the form of a stock
for stock exercise is subject to pre-approval by the Committee, in its
discretion, in a manner that complies with the specificity requirements of SEC
Rule 16b-3.

Notwithstanding the foregoing, if there is a stated par value of the Shares and
applicable law so requires, then the par value of the Shares, if newly issued,
shall be paid in cash or cash equivalents.

8.Restrictions on Exercise.  The Option may not be exercised if the issuance of
such Shares or the method of payment of the consideration for such Shares would
constitute a violation of any applicable federal or state securities or other
laws or regulations, or any rules or regulations of any stock exchange on which
the Common Stock may be listed, as determined by legal counsel for the
Company.  In addition, the Participant understands and agrees that the Option
cannot be exercised if the Company determines that such exercise, at the time of
such exercise, would be in violation of the Company’s insider trading policy.





 

 

2

--------------------------------------------------------------------------------

 



9.Termination of Service.  Voluntary or involuntary Termination of Service shall
affect the Participant’s rights under the Option as follows:

(a)Termination for Cause.  The entire Option, including any vested portion
thereof, shall expire and terminate on the date of the Participant’s Termination
of Service and shall not be exercisable to any extent if the Participant’s
 Termination of Service is for Cause (as defined in subsection (e) below)
effective as of 12:01 a.m. (CST) on the date of such Termination of Service.

(b)Retirement.  In the event of the Participant’s Retirement at or after
attaining (i) age 65 and (ii) at least ten (10) years of employment service, all
of the Options shall become 100% vested as of the date of Termination of
Service.  Upon the Termination of Service due to the Participant’s Retirement at
or after attaining age 65 but without ten (10) years of employment service,
subject to the Vesting Schedule, any non-vested portion of the Option shall
immediately terminate, and no further vesting shall occur.  Any vested Option
shall expire on the expiration of six (6) months after the date of Termination
of Service due to Retirement; provided, however, in no event may the Option be
exercised by anyone after expiration of the Option Period.

(c)Death or Total and Permanent Disability.  If the Participant’s  Termination
of Service is due to death or Total and Permanent Disability (as defined in the
Plan at the time of such termination), then (i) subject to the Vesting Schedule,
any non-vested portion of the Option shall become 100% vested on the Termination
of Service date and (ii) any vested portion of the Option shall expire on the
one-year anniversary date of the Termination of Service (to the extent not
previously exercised by the Participant) or, in the case of death, by the person
or persons to whom the Participant’s rights under the Option have passed by will
or by the laws of descent and distribution or, in the case of Total and
Permanent Disability, by the Participant or the Participant’s legal
representative; provided, however, in no event may the Option be exercised by
anyone after expiration of the Option Period.

(d)Other Involuntary Termination or Voluntary Termination.  If the Participant’s
 incurs a Termination of Service for whatever reason, or the Participant resigns
for any reason, either voluntarily or involuntarily, except for Cause,
Retirement, death or Total and Permanent Disability as set out above, then
(i) subject to the Vesting Schedule, any non-vested portion of the Option shall
immediately expire on the Termination of Service date and (ii) any vested
portion of the Option shall expire to the extent not exercised within one
hundred twenty (120) days after such Termination of Service; provided, however,
in no event may the Option be exercised by anyone after expiration of the Option
Period.

(e)For purposes hereof, “Cause” means (i) “Cause” as defined in any employment
or other written agreement by and between the Participant and the Company or a
Subsidiary or (ii) in the absence of such an agreement or such a definition in
any such agreement, “Cause” shall mean the termination of the Participant’s
employment by the Company or any Subsidiary by reason of (A) the conviction of
the Participant by a court of competent jurisdiction as to which no further
appeal can be taken of a crime involving moral turpitude or a felony; (B) the
commission by the Participant of a material act of fraud upon the Company or any
Subsidiary, or any customer or supplier thereof; (C) the



 

 

3

--------------------------------------------------------------------------------

 

misappropriation of any funds or property of the Company or any Subsidiary, or
any customer or supplier thereof; (D) the willful and continued failure by the
Participant to perform the material duties assigned to him that is not cured to
the reasonable satisfaction of the Company within 30 days after written notice
of such failure is provided to the Participant by the Board or the Company’s
Chief Executive Officer (“CEO”) (or by another officer of the Company or an
Subsidiary who has been designated by the Board or CEO for such purpose); (E)
the engagement by the Participant in any direct and material conflict of
interest with the Company or any Subsidiary without compliance with the
Company’s or a Subsidiary’s conflict of interest policy, if any, then in effect;
or (F) the engagement by the Participant, without the written approval of the
Board or CEO, in any material activity which competes with the business of the
Company or any Subsidiary or which would result in a material injury to the
business, reputation or goodwill of the Company or any Subsidiary.

10.Independent Legal and Tax Advice.    The Participant acknowledges that the
Company has advised the Participant to obtain independent legal and tax advice
regarding the grant and exercise of the Option and the disposition of any Shares
acquired thereby.

11.Reorganization of Company.  The existence of the Option shall not affect in
any way the right or power of the Company or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
prior preference stock ahead of or affecting the Shares or the rights thereof,
or the dissolution or liquidation of the Company, or any sale or transfer of all
or any part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

12.Adjustment of Shares.  In the event of stock dividends, spin-offs of assets
or other extraordinary dividends, stock splits, combinations of shares,
recapitalizations, mergers, consolidations, reorganizations, liquidations,
issuances of rights or warrants and similar transactions or events involving
Company, appropriate adjustments may be made to the terms and provisions of the
Option as provided in Articles 11-14 of the Plan.

13.No Rights in Shares.    The Participant shall have no rights as a stockholder
in respect of the Shares until the Participant becomes the record holder of such
Shares.

14.Investment Representation.  The Participant will enter into such written
representations, warranties and agreements as Company may reasonably request in
order to comply with any federal or state securities law.  Moreover, any stock
certificate for any Shares issued to the Participant hereunder may contain a
legend restricting their transferability as determined by the Company in its
discretion.  The Participant agrees that Company shall not be obligated to take
any affirmative action in order to cause the issuance or transfer of Shares
hereunder to comply with any law, rule or regulation that applies to the Shares
subject to the Option.

15.No Guarantee of Employment.  The Option shall not confer upon the Participant
any right to continued employment (or any other relationship) with the Company
or any affiliate thereof.

16.Participant Confidentiality Obligations.  In accepting the Option, the
Participant acknowledges that the Participant is obligated under Company’s
policy and applicable law to



 

 

4

--------------------------------------------------------------------------------

 

protect and safeguard the confidentiality of trade secrets and other proprietary
and confidential information belonging to the Company and its affiliates, and
that such obligations continue beyond Termination of Service.  



17.Withholding of Taxes.  The Company (or if applicable, any Subsidiary, and for
purposes of this Section 17, the term “Company” shall be deemed to include any
applicable Subsidiary) shall have the right to (a) make deductions from the
number of Shares otherwise deliverable upon exercise of the Option in an amount
sufficient to satisfy withholding of any federal, state or local taxes required
by law, or (b) take such other action as may be necessary or appropriate to
satisfy any such tax withholding obligations, including, without limitation,
requiring the Participant to pay the Company the amount of any taxes that the
Company is required to withhold.    Such payments shall be required to be made
when requested by the Company and may be required to be made prior to the
delivery of any certificate or the registration of such shares in the
Participant’s name for such Shares.   The Company may, in its sole discretion,
withhold any such taxes from any other cash remuneration otherwise paid by the
Company to the Participant.

18.General.

(a)Notices.  All notices under this Agreement shall be mailed or delivered by
hand to the parties at their respective addresses set forth beneath their
signatures below or at such other address as may be designated in writing by
either of the parties to one another, or to their permitted transferees if
applicable.  Notices shall be effective upon receipt.

(b)Shares Reserved.  The Company shall at all times during the Option Period
reserve and keep available under the Plan such number of Shares as shall be
sufficient to satisfy the requirements of this Option.

(c)Transferability of Option.  The Option is transferable only to the extent
permitted under the Plan at the time of transfer (i) by will or by the laws of
descent and distribution, (ii) by a qualified domestic relations order (as
defined in Section 414(p) of the Code), or (iii) to the Participant’s  immediate
family or entities established for the benefit of, or solely owned by, the
Participant’s  immediate family, but only if, and to the extent, permitted under
the Plan.  No right or benefit hereunder shall in any manner be liable for or
subject to any debts, contracts, liabilities, obligations or torts of the
Participant or any permitted transferee thereof.

(d)Amendment and Termination.  No amendment, modification or termination of this
Agreement shall be made at any time without the written consent of the
Participant and Company.

(e)No Guarantee of Tax Consequences.  The Company makes no commitment or
guarantee that any tax treatment will apply or be available to the Participant
or any other person.  The Participant has been advised, and provided with the
opportunity, to obtain independent legal and tax advice regarding the grant and
exercise of the Option and the disposition of any Shares acquired thereby.

(f)Severability.  In the event that any provision of this Agreement shall be
held illegal, invalid, or unenforceable for any reason, such provision shall be
fully severable, but shall not affect the remaining provisions of the Agreement,
and the Agreement shall be



 

 

5

--------------------------------------------------------------------------------

 

construed and enforced as if the illegal, invalid, or unenforceable provision
had not been included herein.

(g)Supersedes Prior Agreements.  This Agreement, together with the Plan, shall
supersede and replace any and all prior agreements and understandings, oral or
written, between the Company and the Participant regarding the grant of the
Options covered hereby.  All prior negotiations and agreements between the
parties with respect to the subject matter hereof are merged into this
Agreement.  Each party to this Agreement acknowledges that no representations,
inducements, promises, or agreements, orally or otherwise, have been made by any
party or by anyone acting on behalf of any party, which are not embodied in this
Agreement or the Plan and that any agreement, statement, or promise that is not
contained in this Agreement or the Plan shall not be valid or binding or of any
force or effect.

(h)Recoupment.  The Participant acknowledges, understands and agrees, with
respect to any Shares delivered to the Participant (or registered in the
Participant’s name) pursuant to this Agreement, that such Shares shall be
subject to recovery by the Company, and the Participant shall be required to
repay such compensation or shares of Common Stock, in accordance with the
Company’s clawback policy, as in effect from time to time.  The Participant
further acknowledges, understands, and agrees that the Board retains the right
to modify the Company’s clawback policy at any time.

(i)Governing Law.  This Agreement shall be construed in accordance with the laws
of the State of Delaware, without regard to its conflict of law provisions, to
the extent federal law does not supersede and preempt Delaware law.

19.Definitions and Other Terms.  The following capitalized terms shall have
those meanings set forth opposite them:

(a)    Participant:                       ____________________

(b)    Date of Grant:                  ____________________

(c)    Shares:                             ______________(_____) 

(d)    Option Price:                  [Closing price on ____________________]

(e)    Option Period:                Date of Grant through the tenth annual
anniversary of the Date of Grant (until 5:00 p.m. CST).

(f)    Vesting Schedule:           Provided that the Participant remains in
employment, Options for 33.33% of the Shares covered by this Agreement (rounded
down to the next whole number of Shares) shall vest on the first anniversary of
the Date of Grant and upon achievement of the 1st Stock Price Performance
Hurdle, 15% stock price appreciation as determined using a 30 day average stock
price from the Date of Grant Option Price; Options for 33.33% of the Shares
covered by this Agreement (rounded up to the next whole number of



 

 

6

--------------------------------------------------------------------------------

 

Shares) shall vest on the second anniversary of the Date of Grant and upon
achievement of the 2nd Stock Price Performance Hurdle, 32.5% stock price
appreciation as determined using a  30 day average stock price from the Date of
Grant Option Price ; and the remaining Shares covered by this Agreement shall
vest on the third anniversary of the Date of Grant and upon achievement of the
3rd  Stock Price Performance Hurdle, 52.5% stock price appreciation as
determined using a 30 day average stock price from the Date of Grant Option
Price.  

﻿

Notwithstanding the foregoing vesting schedule, in the event of a Change in
Control (as defined in the Plan), all of the Options shall become 100% vested as
of the date of the Change in Control. 

[Signature page follows.]





 

 

7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company, as of the Date of Grant, has caused this
Agreement to be executed on its behalf by its duly authorized officer and the
Participant has hereunto executed this Agreement as of the same date.

﻿

VAALCO ENERGY, INC.

﻿

﻿

By:______________________________________

﻿

Address for Notices:

﻿

VAALCO Energy, Inc.

9800 Richmond Ave., Suite 700

Houston, Texas 77042

Attn: Legal Department

﻿

﻿

OPTIONEE

﻿

﻿

______________________________________

Signature

﻿

Address for Notices:

﻿



 

 

8

--------------------------------------------------------------------------------